Citation Nr: 0633918	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-38 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bipolar disorder.


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from August 1986 to May 1988 
and from July 1991 to December 1991.  He also served in the 
Ohio National Guard from 1988 to 1991.

This claim comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied a claim of entitlement to service 
connection for bipolar disorder.



FINDINGS OF FACT

1.  The appellant's currently diagnosed bipolar disorder with 
psychotic features was diagnosed within one year of the 
termination of his active service in May 1988 and he has 
demonstrated chronic and consistent psychotic symptoms since 
that time.

2.  The appellant's bipolar disorder with psychotic features 
has been shown to be etiologically related to service.


CONCLUSION OF LAW

Entitlement to service connection for bipolar disorder, 
diagnosed as bipolar disorder with psychotic features, is 
established. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.130 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§  3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a September 2002 
letter from the RO to the appellant.  This letter informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  The letter was 
issued prior to the initial adjudication of this claim in 
March 2004, and there is accordingly no prejudicial timing 
defect under Pelegrini.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As will be discussed below, the Board is granting 
the appellant's claim for service connection for bipolar 
disorder. The Board acknowledges that the appellant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for that 
award.  Despite the inadequate notice, however, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision, as the RO will be responsible 
for addressing any notice defect with respect to the rating 
and the effective-date elements when effectuating the Board's 
decision.  See Bernard, supra. 

Duty to assist

With regard to the duty to assist, the record contains the 
results of numerous post-service private psychiatric 
commitments, as well as post-service VA medical center 
treatment records detailing his care, and records submitted 
to the Social Security Administration (SSA) in conjunction 
with his application for and grant of disability insurance 
benefits (DIB) from that agency.  In January 2003, the 
National Personnel Records Center (NPRC) notified the 
appellant that service medical records were unavailable.  The 
appellant then submitted his copies of some of these records 
on his own behalf.  The appellant requested a hearing in 
November 2004, but requested in September 2005 that it be 
rescheduled due to a lack of funds.  It was later rescheduled 
to January 2006 and was again rescheduled for April 2006, but 
the appellant failed to appear.  The Board has carefully 
reviewed the appellant's statements and concludes that he has 
not identified further evidence not already of record that 
could be obtained.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the appellant's claim.  The 
United States Court of Appeals for the Federal Circuit has 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent or more within one year from the 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. §1111; 
38 C.F.R. § 3.304(b).

In order to show a chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As previously stated, the appellant's service medical records 
have been determined to be unavailable.  In cases in which 
service records have presumably been destroyed, VA has a 
heightened duty to assist the claimant in developing the 
evidence to support his claim.  Russo v. Brown, 9 Vet. App. 
46 (1996).  The appellant has submitted copies of his 
available records and VA has obtained copies of all 
documentation, including medical treatment records, related 
to the appellant's disability.  Even being mindful of VA's 
heightened duty to assist in this instance, there does not 
appear to be any available evidence that would facilitate 
VA's reconstruction of the appellant's service medical 
records.  Accordingly, the Board will proceed with review.

The appellant's first period of service was from August 1986 
to May 1988.  As previously noted, no service medical records 
are available.  The Board is therefore unable to verify the 
appellant's claims that he did not experience psychotic 
episodes before or while in service, or his mother's claims, 
made while relating the appellant's medical history to his 
treating physicians, that he had no mental health history 
prior to January 1989.  Post-service medical records reflect 
that the appellant's first psychiatric hospitalization was 
from January 1989 to February 1989, when he was admitted 
after presenting with erratic behavior during the two days 
preceding the admission.  Drugs were initially suspected as 
the cause for this incident, but the appellant had also been 
presenting with some difficulties concerning obsession with 
his physical well being.  Upon examination, he displayed some 
looseness of association, had an inappropriate affect, was 
unable to have a goal-directed conversation, his mood was 
angry, and at times he became almost catatonic.  He had 
auditory hallucinations during the interview, as well as 
evident persecutory delusions.  His insight and judgment were 
poor.  He was ultimately diagnosed with an acute psychotic 
episode and discharged against medical advice to the care of 
his parents.  He was admitted for three days during February 
1989, during which he was diagnosed with bipolar affective 
disorder, manic.  Upon examination, his speech was pressured, 
his affect was blunted, and his mood was described as 
"scared."  His thoughts were tangential and circumstantial 
with paranoid and grandiose delusions, although he denied 
having any suicidal or homicidal ideations or auditory 
hallucinations.  Because he was admitted on a voluntary 
basis, he was deemed not holdable when he requested to leave, 
even though his grandiose thinking persisted and he was 
determined to be psychotic.  

At his next hospitalization, which took place a week after 
that release and lasted until April 1989, the appellant was 
diagnosed with bipolar affective disorder, manic, with mood 
congruent psychotic features, characterized by persecutory 
somatic and grandiose delusions, auditory and visual 
olfactory hallucinations, irritability, agitation, and 
loosening of association and tangentiality.  During his 
hospitalization, he was also placed in seclusion and 
restraints, initially "quite a bit."  At the time of 
discharge from inpatient care, it was determined that the 
appellant's psychotic features were resolved and noted that 
he manifested some behavioral problems that presented 
management problems.  

He was again admitted for treatment of bipolar disorder, 
manic, from April 1989 to May 1989, with an inability to 
sleep and displaying increasing agitation, striking his 
mother on at least one occasion.  Upon admission, he was 
easily confused, agitated, and tearful, but he denied having 
visual or auditory hallucinations.  However, he had looseness 
of association, was concrete, and had a very short attention 
span.  He was also agitated and required restraints due to 
violent behavior.  Upon discharge, the appellant's speech was 
goal-directed without circumstantiality or tangentiality.  
There was no evidence of a thought disorder, and while the 
appellant was occasionally irritable, he was easily directed 
and there was no evidence of impulsive acting out behavior.  
The appellant was again hospitalized for psychiatric problems 
in July 1989.  The appellant was oriented times three, but 
his mind wandered from the conversation and he asked 
frequently for verification of what he saw.  He was 
determined to be of average intelligence, with no suicidal or 
homicidal ideation, a flat affect, poor insight, fair 
judgment, and fair motivation for change.  The initial 
impression was of bipolar affective disorder, unspecified, 
but to rule out paranoid and hallucinating state induced by 
drugs.

Furthermore, following the appellant's second period of 
service from July 1991 to December 1991, he was repeatedly 
hospitalized for psychiatric treatment, although the 
physicians' diagnoses differ.  The most significant episode 
took place from April 4, 1993, until April 20, 1993, while 
the appellant was on active duty with the reserves so that he 
could enroll in Special Forces Assessment School, which he 
had previously failed out of in 1991.  He was noted to be 
agitated, with an inappropriate affect, and he reported 
having auditory hallucinations and feeling that people were 
plotting against him.  He had failed the physical fitness 
training test two days prior to admission.  Upon examination, 
his attitude was "subtly defiant," his affect was labile 
and he was noted to be mostly agitated and intrusive.  His 
thought processes were illogical, circumstantial, and 
tangential, and his thought content was pertinent for 
thoughts of persecution, such as feeling that he was set up 
to fail his PT test.  His unit also reported that he admitted 
to auditory and visual hallucinations, although he did not 
elaborate upon them to the examiner.  Initial impressions 
were of a possible bipolar disorder with psychotic features 
versus schizophrenia with acute exacerbation.  It was also 
necessary to place him in four point restraints after he 
threatened the physician and began to run down the halls in 
an attempt to escape from the ward.  He was ultimately 
diagnosed with bipolar disorder, manic phase with psychotic 
features, improved.  The physician also noted that the 
appellant reported that he had been treated for bipolar 
disorder previously.

During the appellant's two week hospitalization in August 
1996, he was diagnosed with bipolar affective disorder, mixed 
with psychosis.  During a psychiatric evaluation on behalf of 
SSA in June 2000, the appellant was diagnosed with bipolar 
disorder, mixed, with psychotic features, presently in at 
least partial remission.  In November 2002, the appellant was 
diagnosed with acute schizophrenia, severe.  From November 
2002 until early December 2002, the appellant was diagnosed 
with schizoaffective disorder, unspecified, as his primary 
diagnosis.  However, from early to mid-December 2002, his 
primary diagnosis was bipolar affective disorder not 
otherwise specified, with no evidence of frank psychosis.  By 
the end of December 2002, the appellant's provisional 
diagnosis was paranoid schizophrenia.  However, in May 2003, 
he was against diagnosed as having bipolar disorder with 
psychotic features.  The symptoms the appellant experienced 
leading up to each hospitalization, however, were very 
similar to those discussed previously.

As per 38 C.F.R. § 3.309, a claimant will be granted service 
connection for psychoses, even if not otherwise established 
as incurred in or aggravated by service if they are 
manifested to a compensable degree within the applicable time 
limits under § 3.307 following service in a period of war or 
following peacetime service on or after January 1, 1947, 
provided the rebuttable presumptions of § 3.307 are also 
satisfied.  It is not clear from the regulations whether the 
presumption for service connection under § 3.309 may be 
applied to situations involving bipolar disorder, which are 
classified as mood disorders according to the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders 175-183 (4th ed., American Psychiatric 
Association 1994) (DSM-IV).  However, as noted above, the 
appellant's condition has also been shown to include 
psychotic features, and a psychosis may be presumed to be of 
service onset without evidence of in-service occurrence if it 
begins within one year of service.  He has also been 
diagnosed with having acute psychotic episodes, paranoid 
schizophrenia, and schizoaffective disorder on several 
occasions.  These conditions clearly fall within the 
disabilities contemplated by the one year presumption 
established by 38 C.F.R. § 3.307.  Furthermore, although 
there is no evidence that the appellant's bipolar disorder 
became chronic while in service, there is ample evidence in 
the record showing a continuity of symptoms for this 
condition within a year of service.  Based on this evidence, 
and giving the appellant the benefit of the doubt, his 
bipolar disorder, manic, with psychotic features, manifested 
to a compensable degree within one year of his discharge from 
service in May 1988, and he is entitled to a grant of service 
connection under the presumption as put forth by 38 C.F.R. 
§§ 3.307 and 3.309.


ORDER

Service connection for bipolar disorder is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


